Case 2:18-cv-03269-MWF-JC Document 67 Filed 02/26/21 Page 1 of 1 Page ID #:226




   1
   2
   3
   4
   5                                                                          J S -6
   6
   7
   8                               UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
   9
  10     Daniel Lopez,                                Case: 2:18‐CV‐03269‐MWF‐JC
  11               Plaintiff,                         ORDER
  12        v.
  13     Joel Mauricio Jaco; and Does 1‐10,
  14               Defendants.
  15
  16
  17          The Court has considered the parties’ Stipulated Dismissal, filed February
  18   25, 2021. This matter is dismissed with prejudice. The court shall retain jurisdiction
  19   for the purpose of enforcing the settlement agreement of the parties.
  20          IT IS SO ORDERED.
  21
  22   Dated: February 26, 2021
  23                                      MICHAEL W. FITZGERALD
                                          United States District Judge
  24
  25
  26
  27
  28




                                                 1
